Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-21 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 11/10/2021. 
In a preliminary amendment, Applicant cancelled claim 1 and added claim 2-21.  Therefore, claims 2-21 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of  US Patent 11,108,915 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards identifying media using hash keys.
==================================================

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of  US Patent 10,200,546 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards identifying media using hash keys.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-6, 8-13, 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US 2009/0305680 A1, hereinafter “Swift”) in view of Wright et al. (US 2008/0126420 A1, hereinafter “Wright”).

Regarding claim 2, Swift teaches:
2. (New) An apparatus comprising: at least one memory (fig. 22, 2222, 2224, 2225); instructions in the apparatus; and processor circuitry to execute the instructions (fig. 22, 2212) to at least: 
access, from a memory region (fig. 1, 112) of a computing device (fig. 1, media measurement entity 102), a metered hash key of an exposure record  (par 124; i.e. hashes of field metering information (or panel metering information – par 44) stored in media measurement entity) obtained from a meter (fig. 4, communication device with meter, par 34-35, i.e. analyzer receives field metering information from communication device for analysis); 
determine the metered hash key of the exposure record corresponds to a reference record representative of a portion of media (par 124: “ The reference hashes may be selected based on one or more criteria corresponding to media content with which the field-generated hashes may be associated. ”); and
compare metered confirmation data of the metered hash key to reference confirmation data of the reference record to determine an error level between the metered confirmation data and the reference confirmation data (par 59; an exact match occurs when the difference is within a threshold error). 
Swift does not explicitly teach yet Wright suggests:
generate an impression record  (Wright: i.e. tag entry, fig. 20A step 2018) in response to determining that the error level satisfies a threshold, the impression record to associate media identification data associated with the reference confirmation data (Wright: par 164, i.e. media identification information of the validated matching panel and reference metering information) with a meter identifier (Wright: par 163, the validator also identifies from the valid entry the channel number, media content provider ID, timestamps and other information to validate the entries, also par 174, validation also identifies cell tower identification) of the exposure record (Wright: par 163-164, i.e. validation of the panel metering information).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an impression record generated to associate media identification data with reference data, as taught by Wright, to Swift’s invention. The motivation to do so would have been to validate metering information (Wright: par 163-164).

Regarding claim 3, Swift and Wright teach: 
3. (New) The apparatus of claim 2, wherein the processor circuitry is to query a reference database with the metered hash key to obtain the reference record (Swift: fig. 4, communication device with meter, par 34-35, i.e. analyzer receives field metering information from communication device for analysis).  

Regarding claim 4, Swift and Wright teach:
4. (New) The apparatus of claim 2, wherein the processor circuitry is to perform a bitwise comparison (i.e. comparing information) between the metered confirmation data (par 158, i.e. types of information in the panel metering file that is associated with the media content) and the reference confirmation data (i.e. reference metering information, par 158: “The validator 208 may validate the panel metering information based on the reference metering information by comparing the panel metering information to the reference metering information to ensure that the panel metering information is accurate or trustworthy”).  

Regarding claim 5, Swift and Wright teach:
5. (New) The apparatus of claim 2, wherein the reference record is a first reference record, the reference confirmation data is first reference confirmation data, the error level is a first error level, and the processor circuitry is to: 
determine the metered hash key corresponds to a second reference record (par 124: “ The reference hashes may be selected based on one or more criteria corresponding to media content with which the field-generated hashes may be associated. ”; Examiner notes that as a first reference record was determined, a second reference record can be equally determined as it is a duplicate action.); 
compare the metered confirmation data to second reference confirmation data of the second reference record (Swift: par 59, hash from a field mobile communication device (i.e. metered) is compared to a reference hash) to determine a second error level (i.e. threshold difference or threshold error) between the metered confirmation data and the second reference confirmation data (Swift: par 59, i.e. substantially exact match); 
compare the first error level and the second error level to determine which one of the first error level or the second error level has a smaller error value (Swift: par 59; i.e. the match difference is between a threshold error or difference; Examiner notes that it is evident that an error value has been established when comparing “matches” with a threshold difference or threshold error value); and 
select the first error level in response to the first error level having the smaller error value (Swift: par 59, 61; i.e. an exact or near-exact match is detected; Examiner notes that a “near-exact” match implies a match with the lowest error value).  

Regarding claim 6, Swift and Wright teach:
6. (New) The apparatus of claim 2, wherein the processor circuitry is to credit at least a portion of media corresponding to the media identification data with an exposure credit (Wright: par 166; i.e. credit the media content presentation identified by the validation of the panel metering information entry).  

Regarding claim 8, Swift and Wright teach:
8. (New) The apparatus of claim 2, wherein the metered hash key of the exposure record represents an exposure to media (Swift: par 61; i.e. when the hash is found to match the media content, the media is marked as having been viewed or consumed).  

Regarding claim 9, all claim limitations are set forth and rejected as previously discussed in claim 2.

Regarding claim 10, all claim limitations are set forth and rejected as previously discussed in claim 3

Regarding claim 11, all claim limitations are set forth and rejected as previously discussed in claim 4

Regarding claim 12, all claim limitations are set forth and rejected as previously discussed in claim 5

Regarding claim 13, all claim limitations are set forth and rejected as previously discussed in claim 6.

Regarding claim 15, all claim limitations are set forth and rejected as previously discussed in claim 8.

Regarding claim 16, all claim limitations are set forth and rejected as previously discussed in claim 2.

Regarding claim 17, all claim limitations are set forth and rejected as previously discussed in claim 3,

Regarding claim 18, all claim limitations are set forth and rejected as previously discussed in claim 4.

Regarding claim 19, all claim limitations are set forth and rejected as previously discussed in claim 5.

Regarding claim 20, all claim limitations are set forth and rejected as previously discussed in claim 6.

Claims 7, 14, 21 rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US 2009/0305680 A1, hereinafter “Swift”) in view of Wright et al. (US 2008/0126420 A1, hereinafter “Wright”) in further view of Stark (US 2014/0136814 A1).


Regarding claim 7, Swift and Wright do not explicitly teach yet Stark suggests:
7. (New) The apparatus of claim 2, wherein the processor circuitry is to set the threshold (par 181: i.e. second input… threshold value B0-B4) to a percentage (par 181: i.e. a difference value representing the difference between first input and second input which generates a three bit selector representing the a key range that includes the key value) of a bit length (i.e. first input value) of the metered hash key (i.e. first input of the portion of the input value).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a percentage based on a first input, such as a threshold value, and a second input to generate a range of the key, as taught by Stark, to Swift and Wright’s invention.  The motivation to do so would have been in order to find data structures that store information pertaining to different types of packets (Stark: par 2).

Regarding claim 14, all claim limitations are set forth and rejected as previously discussed in claim 7

Regarding claim 21, all claim limitations are set forth and rejected as previously discussed in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/August 8, 2022/
/ltd/